Sognier, Chief Judge.
After Sharlene Quinter obtained a judgment against him in magistrate court, Brant Murphy appealed to the State Court of Cobb County. Judgment in favor of Quinter was entered in that court on November 8, 1991. The record does not reflect any timely filed motion for new trial. See OCGA § 5-5-40 (a). Murphy filed his notice of a direct appeal to this court on December 16, 1991.
Pretermitting the application of OCGA § 5-6-35 (a) (11), the record establishes that Murphy’s notice of appeal was not filed within 30 days after entry of the judgment from which he sought to appeal and that he made no application for an extension of time for filing the *272notice. Therefore, Murphy has not followed the requirements set forth in OCGA § 5-6-38 (a) and because this court does not have jurisdiction over this appeal, see Bowen v. Clayton County Hosp. Auth., 160 Ga. App. 809, 810 (288 SE2d 232) (1982), Murphy’s appeal is dismissed.
Decided March 9, 1992.
Brant Murphy, pro se.
Stanley W. Levitt, for appellee.

Judgment dismissed.


McMurray, P. J., and Cooper, J., concur.